Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) method of designing turbine based on change of material of the rotor disk or the turbine rotor with a time required for a temperature of the rotor disk to reach from a first temperature to a second temperature at the time of starting of a turbine is a temperature rise time, and a distance between surfaces on an upstream side and a downstream side of the rotor disk is an inter-surface distance, then determining a temperature rise time ratio that is a desired ratio of the temperature rise time after the material change to the temperature rise time before the material change; determining the inter-surface distance after the material change on a basis of the determined temperature rise time ratio; determining a shape of the rotor disk after the material change on a basis of the determined inter-surface distance; and designing the turbine while reflecting the determined shape of the rotor disk on the turbine rotor.
The limitations of determining the temperature rise time, determining the inter-surface distance, determining the shape of the rotor disk and designing the turbine based on determined shape, is a process, under its broadest reasonable interpretation, covers performance of the limitations in the mind.
If a claim limitation, under its broadest reasonable claim interpretation, covers performance of the limitation in the mind, then it falls within “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 1 recites an abstract idea.
In addition, the claim does not recite significantly more than the any of the judicial exceptions.
As for dependent claims 2-8, there are no other manipulative steps being recited except mostly for determining the shape, geometry and structure of the rotor disk using a formula.  In addition, the steps of determining the shape of the rotor disk and determining the temperature rise time ratio of a gap do not add a meaningful limitation into the method as they are insignificant extra-solution activity.  As such, since claims 2-8,  under their broadest reasonable claim interpretation, cover performance of the limitations in the mind, then they fall within “Mental Processes” grouping of abstract ideas.  Accordingly, each of claims 2-8 also recites an abstract idea.
Additionally, as for claims 2 and 7, the recitation of mathematical relationships and formulas, although considered as judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature.
 The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect [] be a patent on the [abstract idea, law of nature or natural phenomenon] itself." Benson, 409 U.S. at 71- 72, 175 USPQ at 676. The concern over preemption was expressed as early as 1852. See Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1852) ("A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right."). 
As for claim 9, there is no manipulative steps recited.  The claim only suffices to indicating, in a passive tense, that the designing of the rotor using the designing method of claim 1 results in manufacturing of a turbine.  As such, similar to claims 1-8, if a claim limitation, under its broadest reasonable claim interpretation, covers performance of the limitation in the mind, then it falls within “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 9 also recites an abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/
Primary Examiner, Art Unit 3726                                                                                                                                                                                             09/22/2022